Deads'kicic, Oh. Jl,
delivered tbe opinion of tbe court:
Davis filed bis bill to enforce bis vendor’s lien, and procured a decree for tbe sale of tbe land, from wbicli klc-Millin appealed in forma pauperis. A motion bas been made to dismiss tbe appeal because no bond, with security, was given for tbe appeal. Tbe argument is, that- see. 3164a cf Code [Shannon’s Code, sec. 4897], imperatively requires bond, with security for costs, for an appeal taken fzom decree ordering tbe sale of land, and that this case forms an additional exception to tbe cases enumerated in sec. 3192 of the Code [Shannon’s Code, sec. 4928], which cannot be appealed upon tbe pauper’s oath. With tbe exceptions enumerated, an appeal is allowed in forma pauperis in all cases. Before tbe passage of tbe act of 1870-71, Code, sec. 3164a, a party appealing from a decree for a specific sum of money, was required to give bond in double tbe amount of tbe decree, and this act was passed to modify that rule in cases where there was a decree to sell land, and it was not intended to deprive a party of tbe right of appeal in forma pauperis in such cases. We think, therefore, tbe party may appeal in this case by taking tbe pauper oath, and tbe motion to dismiss is disallowed.